Bigelow, C. J.
By the law as settled in this commonwealth, interest is to be allowed in all cases where either by express contract or by implication it is the duty of a party to pay over money due without any previous demand by the creditor. When a definite time is fixed for the payment of a sum of money, the law raises a promise to pay damages, by way of interest at the-legal rate, for the detention of the money after the breach of contract for its payment. This is the rule laid down in Dodge v. Perkins, 9 Pick. 368, 388, which contains a full summary of the cases on the subject of the allowance of interest, and states the rule of law respecting it applicable to the various species of contracts, as they have always been understood and practised upon in this commonwealth. By the terms of the contract in the present case, as found by the jury, the money was payable on the delivery of the goods to the defendant. He was chargeable with interest for detaining it after that time.

Exceptions overruled